Citation Nr: 0208705	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  94-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (exclusive of post-traumatic stress disorder 
(PTSD)).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983, from April to August in 1984, and from October 1984 to 
July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The Board remanded this case back 
to the RO for further development in October 1997, and the 
case has since been returned to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran has been diagnosed with paranoid 
schizophrenia, and there is competent medical evidence 
relating this disorder to his active service.

3.  The veteran has been diagnosed with PTSD, but this 
diagnosis has not been shown to be etiologically related to a 
verified in-service stressor.





CONCLUSIONS OF LAW

1.  A psychiatric disorder, including paranoid schizophrenia 
but exclusive of PTSD, was incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

2.  PTSD was not incurred or aggravated as a result of 
service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing the nature, extent, and etiology of 
his claimed disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.  Additionally, for reasons described in further 
detail below, the Board finds that the RO did not err in not 
conducting extensive PTSD stressor development in this case.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).   
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate his claims and which portion of that evidence 
(if any) was to be provided by the veteran and which portion 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002). 

II.  Applicable laws and regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Also, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for service 
connection for PTSD will vary depending on whether the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
establishes that the veteran was engaged in combat with the 
enemy or was a prisoner of war (POW), and the claimed 
stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2001); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

III.  Factual background

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, psychiatric symptomatology.

In March 1991, the veteran was seen by a VA social worker on 
account of psychiatric and substance abuse complaints.  In 
July 1991, the veteran underwent a psychological evaluation 
at a private facility and was diagnosed with major depression 
and polysubstance dependence.  The veteran was first 
diagnosed with paranoid schizophrenia in March 1992.  He was 
also hospitalized for this disorder in June 1992 and April 
1993.    

During his March 1994 VA hearing, the veteran stated that he 
began having problems with his "nerves" during boot camp 
training and indicated that he had been informed by eight 
different people that he "wasn't supposed to be there" and 
"was on erroneous contract."  He further asserted that he 
considered committing suicide at one time during service.  

A provisional diagnosis of PTSD is indicated in an October 
1994 VA treatment record.

A VA hospital report from August and September of 1996 
contains a diagnosis of PTSD.  During a subsequent 
hospitalization, in June 1997, the veteran reported having 
complaints of flashbacks and nightmares of "events of things 
which occurred during his time in service," although no 
further specific information was provided.  The veteran 
underwent two further VA hospitalizations later in the same 
year.

At his June 1997 VA Travel Board hearing, the veteran 
asserted that the his recruit training at Parris Island was 
"quite upsetting."  He also indicated that he was married 
during service in Okinawa and that the marriage ultimately 
failed, causing further tension.  

During a private psychological evaluation in March 1998, the 
veteran reported he "had flashbacks of Beirut" and "was 
there in October when they bombed the barracks."

Following the Board's October 1997 remand, the veteran 
underwent a VA psychiatric examination, during which he 
reported "hearing voices" telling him to hurt others and to 
kill himself and others.  He also described seeing visions of 
people he "had killed" during service.  The diagnosis was 
paranoid-type schizophrenia, with schizoaffective features 
and some PTSD symptoms.  

A further VA examination was conducted in August 2001, during 
which the veteran reiterated his history of difficulty with 
boot camp and his failed marriage in Okinawa.  He also 
described being written up for dereliction of duty by his 
supervising officer.  The examiner, who reviewed the claims 
file, rendered the opinion that the veteran's onset of severe 
symptoms of paranoid schizophrenia occurred during his active 
duty service.  The examiner also noted that "[a] limited 
number of symptoms of PTSD have been consistently reported 
and, to some extent, exhibited."  

IV.  Analysis: Paranoid schizophrenia

The Board is aware that the veteran's service medical records 
do not reflect treatment for paranoid schizophrenia, or any 
other psychiatric disorders, during service.  Indeed, 
psychiatric treatment did not begin for the veteran until 
1991, more than one year following service.  However, as 
indicated above, the August 2001 VA psychiatric examination 
report contains an opinion that this disability was of 
service onset.  This opinion was based on a claims file 
review, and there is no medical evidence of record directly 
suggesting otherwise. See Miller v. West, 11 Vet. App. 345, 
348 (1998) (a credible medical opinion must be based upon 
competent evidence and not merely the reported history of the 
veteran).  

Given that the evidence of record supports the finding that 
the veteran's paranoid schizophrenia was incurred as a result 
of service, the Board concludes that service connection for a 
psychiatric disorder, exclusive of PTSD, is warranted.  To 
that extent, the appeal is granted.

V.  Analysis: PTSD

With regard to the issue of entitlement to service connection 
for PTSD, the Board has first considered the question of 
whether the veteran has a diagnosis of PTSD.  While the 
veteran's most recent VA examinations have revealed only 
discrete PTSD symptoms, and PTSD itself was not actually 
diagnosed, the Board also notes that several VA 
hospitalization reports contain the diagnosis of PTSD.  
Accordingly, the Board accepts that the veteran does, in 
fact, currently suffer from PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that the veteran served only during peacetime 
and never received any combat-related citations like the 
Combat Infantryman Badge or the Purple Heart Medal.  In 
short, there is no evidence of record to suggest the 
veteran's participation in combat with the enemy during 
service.  As such, the Board also does not find the veteran's 
report of shooting and killing others during service, from 
his October 1998 VA examination report, to be credible.

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  In this regard, the Board observes 
that the veteran has primarily focused his testimony on 
general trends of difficulty during service, particularly 
during basic training and in conjunction with his superiors, 
and has made few references to specific events in service 
despite being informed of the importance of reporting such 
events in conjunction with his claim in the RO's April 2002 
Supplemental Statement of the Case.  

The only specific stressful event reported by the veteran is 
coming under attack at the United States Marines barracks in 
Beirut, Lebanon.  Historically, this attack occurred on 
October 23, 1983 and was widely reported at the time.  
However, as indicated above, the veteran did not serve on 
active duty at the time of this attack.  The Board therefore 
finds that there is no reasonable possibility that the 
veteran was ever exposed to this stressful event and that 
further stressor development with the service department 
would ultimately cause further delay and not be fruitful.  

As such, the Board must conclude that there is no evidence of 
a verified in-service stressor.  In the absence of either 
participation in combat with the enemy during service or a 
verified stressor, there is no basis for entitlement to 
service connection for PTSD.  This claim, therefore, must be 
denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 


ORDER

Entitlement to service connection for a psychiatric disorder, 
including paranoid schizophrenia but exclusive of PTSD, is 
granted.

Entitlement to service connection for PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

